Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
Claims 1-2 and 4-13 are currently pending and have been fully considered.
Claims 11-13 have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIHIRO (JPS5966485A) in view of the machine translation of the abstract of YOSHIHIRO, HANAOKA (JP 2005213461) and the machine translation of HANAOKA, DOUMET (U.S. 5820814) and ELBERG (U.S. 4100032).

"lnclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 {CCPA 1935).
YOSHIHIRO teaches in the abstract an apparatus in which comprises a coke oven (carbonizing furnace) that leads into a separator. The separator comprises a screen classifier (a classification section downstream of the carbonizing furnace) that separates into two or more groups. At least one of those groups is taught to be fed into a dry quencher (cooler), where it is brought into contact with a cooling gas and cooled before being discharge.
YOSHIIHIRO does not explicitly teach a molding equipment.
However, HANAOKA teaches a method for manufacturing coal to be charged into a coke oven.
HANAOKA teaches using a double-roll forming machine to form the coal to be fed into a coke oven.  
HANAOKA teaches on page 2 that molding the coal can allow for greatly reduced blending cost and improvements in energy saving and environment.

YOSHIHIRO does not explicitly teach a cooler that comprises water sprays onto a vibrational plate.
However, DOUMET teaches an apparatus for cooling and solidify red-hot molten blast furnace slag.
DOUMET teaches in lines 20-28 of column 8 a mechanical conveyor below the discharge gate wherein the conveyor may be a vibrating chute (vibration flat plate) and above which is disposed a first cooling water spray that sprays the mechanical conveyor arrangement.
It would be obvious to one of ordinary skill in the art to substitute the conveyor means with water sprays that DOUMET teaches for the dry quencher in YOSHIHIRO with a reasonable expectation of success given that both are directed toward cooling recently carbonized feeds that are cooled.
DOUMET does not explicitly teach that the vibrating chute is a metal plate or resin plate.
However, the choice of material for the vibrating chute appears to be a matter of design choice and it appears that the invention would perform equally 
YOSHIHIRO in view of DOUMET does not teach a thermometer and a controller for adjusting the water spray based on the temperature of the feed that exists an outlet of the furnace.
However, the concept of regulating cooling based on the temperature is known in the art.
ELBERG teaches a process for carbonizing lignite coal.
ELBERG teaches in lines 20-41 of column 5.
ELBERG teaches at a furnace outlet, the material is dropped onto a paddle type conveyor and water cooled. The outlet is taught to be provided with a thermocouple or other temperature sensing device (thermometer and controller for stopping the spraying) and is connected to valve controlling means so controlled by the temperature sensing device to regulate the amount of spray water at the spray nozzles.
It would be obvious to one of ordinary skill in the art to add the thermocouple or other temperature sensing device connected to valve controlling means at the furnace outlet in YOSHIHIRO to regulate the amount of spray water from the spraying means taught in DOUMET.

It would be obvious to one of ordinary skill in the art that if the temperature sensing device is used to control the temperature of the discharge material, that a temperature sensing device be placed at the furnace outlet to check the temperature of the discharge material from the furnace outlet and not waste water if the temperature already meets the temperature range desired.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 5, YOSHIHIRO does not appear to explicitly teach a separating section for separating the classification section and the cooler. However, YOSHIHIRO teaches in the abstract as well as Fig 1 that the screen classifier 2 and the dry quencher 9 are separate and any pipe or space between the 2 could be broadly construed as "a separating section."
Regarding claims 6-10, applicant is reminded that the claims are directed toward an apparatus and “Apparatus claims cover what a device is, not what a device does.” Hewlett- Packard Co. v. Bausch & Lomb Inc, 909 F.2d 1464, 1469, 15 
Regarding claims 11 and 12, it has been held that making an apparatus integral or separable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
Regarding claim 13, DOUMET teaches in lines 20-28 of column 8 a mechanical conveyor below the discharge gate wherein the conveyor may be a vibrating chute (vibration flat plate).  DOUMET further teaches that following the mechanical conveyor may be a rotating throw off drum with a second cooling spray arrangement.  
Response to Arguments
Applicant’s arguments regarding the incorporation of molding equipment,  filed 03/12/2021, with respect to the rejection(s) of claim(s) 1-2, and 4-10 under 
HANAOKA teaches a method for manufacturing coal to be charged into a coke oven.
HANAOKA teaches using a double-roll forming machine to form the coal to be fed into a coke oven.  
HANAOKA teaches on page 2 that molding the coal can allow for greatly reduced blending cost and improvements in energy saving and environment.
It would be obvious to one of ordinary skill in the art to add a double-roll forming machine for the charge to be fed in to the coke oven of YOSHIHIRO.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771